Public Utilities Commission, Nos. 09-872-EL-FAC and 09-873-EL-FAC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
Upon consideration of the joint motion of appellee/cross-appellant and appellee/cross-appellee for a variation of time for oral argument scheduled for Wednesday, March 12, 2014, it is ordered by the court that the motion is granted. Accordingly, appellani/eross-appellee shall argue first and be allotted 15 minutes and may reserve time for the first rebuttal, appellee/cross-appellant shall argue second and be allotted 15 minutes and may reserve time for the second rebuttal, and appellee/cross-appellee shall argue third and be allotted 15 minutes.